Citation Nr: 0822121	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In April 2004, the veteran testified at a hearing 
before a Decision Review Officer (DRO) at the RO.  In 
December 2004, he submitted a substantive appeal (VA Form 9) 
requesting a hearing before the Board at the RO.  In July 
2007, the Board remanded the case and a hearing was scheduled 
in March 2008.  In a February 2008 statement, his 
representative wrote that the veteran did not want to have a 
second hearing and asked that the March 2008 hearing be 
cancelled.  38 C.F.R. § 20.704(e) (2007).  


FINDING OF FACT

The veteran's current cervical spine disability is not 
related to his military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran filed this claim for service connection in May 
2003.  Later that month, the RO sent him a letter requesting 
that he submit pertinent medical records of recent treatment.  
The letter did not explain the evidence necessary to 
substantiate a claim for service connection.  The RO sent him 
another letter in March 2005.  The March 2005 letter provided 
him with notice of the evidence necessary to substantiate his 
claim, the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2005 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the March 2005 letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
Since the Board concludes that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate downstream disability rating and effective date 
to be assigned is rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
content-complying notice was provided after the initial 
denial.  The timing deficiency was cured, however, by 
readjudication of the claim in a May 2005 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs).  Private treatment records were 
submitted from numerous sources and there are no outstanding 
records.  An April 2004 letter from Dr. Niemeyer and a May 
2004 letter from Dr. Murrey were submitted.  In addition, a 
VA examination was provided in November 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Analysis

The veteran's STRs indicate that he injured his shoulder and 
neck playing football in September 1976.  He had acute muscle 
spasm in the right upper trapezius region with tenderness, 
limited motion, and pain.  The diagnosis was acute cervical 
strain.  He underwent six session of physical therapy later 
that month.  At the last session, he reported only minimum 
pain and it was believed he had received the maximum benefit 
from physical therapy.

In April 1977, the veteran complained of recurring right 
shoulder pain since the September 1976 injury.  Muscle spasm 
was noted.  In May 1977, there was pain and tenderness over 
the bicepital tendon of the right shoulder.  The impression 
was bicepital tendonitis.  At a November 1977 periodic 
physical examination, his spine and upper extremities were 
normal.  

In October 1977, the veteran complained of right shoulder 
pain from playing basketball.  Range of motion was normal, 
but there was tenderness over the right bicepital groove.  At 
a follow-up appointment later that month, he was pain-free, 
had full range of motion and had no palpable tenderness.  

At a January 1980 periodic physical examination, the 
veteran's spine and upper extremities were normal.  He denied 
recurrent back pain, but noted a 9-month history of right 
shoulder pain.  At a January 1982 periodic physical 
examination, his spine and upper extremities were normal and 
he denied recurrent back pain or a painful or trick shoulder.

In March 1983, the veteran complained of left shoulder and 
chest pain.  He had tenderness over the acromioclavicular 
(AC) joint and the initial assessment was bursitis.  A 
follow-up record later that month indicated that the left 
shoulder pain had resolved.

In April 1984, the veteran complained of right elbow and arm 
pain after playing tennis.  The diagnosis was medial/lateral 
epicondylitis.  

In June 1984, the veteran hit a parked car while riding his 
bicycle and sustained contusions of the left 3rd finger, left 
hand, right hand, lip, and right shin.  He reportedly did not 
hit his head hard.  Follow-up records show a sprain of the 
left hand and the 3rd left finger was placed in a splint.

In January 1985, April and October 1987, and March 1988, the 
veteran complained of low back pain, but made no mention of 
any cervical spine pain.

In July 1988, the veteran said he awoke 6 days previously and 
was unable to move his right elbow.  He said he fell off his 
bike three weeks previously and hit his elbow but had no 
problems immediately following the injury.  An X-ray revealed 
multiple loose bodies.  He underwent surgery the following 
month.  In October 1988, he complained of numbness and 
tingling of the right 3rd, 4th, and 5th fingers.  In March 
1989, he complained of right wrist numbness.  Phalen's and 
Tinel's signs were negative.  In September 1991, he 
complained of right arm pain with recurrent numbness and 
tingling since the elbow surgery.  Tinel's sign was positive 
and the diagnosis was right medical epicondylitis.  

In October 1991, it was noted that the pain and numbness had 
decreased.  In February 1992, the veteran complained of right 
elbow tendonitis radiating into his forearm.  He said he also 
had a 6-8 month history of right shoulder pain.  Upper 
extremity neurological, motor, and sensory examinations and 
deep tendon reflexes were symmetrical and within normal 
limits.  In March 1992, it was reported that the original 
pain had resolved but there was still loss of motion and 
tingling in the forearm.  The diagnosis remained medial 
epicondylitis.

At the March 1992 physical examination, the veteran's spine 
was normal.

In October 1992, the veteran filed claims for service 
connection for knee, ankle, and elbow disabilities, 
sinusitis, and hearing loss.  He made no mention of a 
cervical spine problem.

In November 1993, the veteran filed a claim for service 
connection for kidney problems/stones.  He made no mention of 
a cervical spine problem.

The report of a January 1994 VA examination indicates the 
veteran made no complaints of any cervical spine problems.

In January 1995, the veteran filed a claim for an increased 
rating for kidney stones.  He made no mention of a cervical 
spine problem.

The report of a February 1995 VA examination indicates the 
veteran's head, face, and neck were normal.  His 
musculoskeletal system was also normal.

In August 1999, the veteran filed a claim for high blood 
pressure.  He made no mention of a cervical spine problem.

A December 2001 private treatment record signed by Dr. 
Chapman indicates the veteran reported having soreness in his 
right shoulder the previous month after losing his balance on 
a treadmill and catching himself on the railing.  It was also 
noted that he had a history of a shoulder and neck injury 
playing football during military service, which was treated 
with physical therapy with complete resolution.  Two weeks 
previously, the veteran said he was trying to break up a 
fight at work when he experienced pain in his right shoulder 
radiating down his arm.  

A January 2002 private treatment record from Dr. Niemeyer 
indicates the veteran had a two-year history of numbness in 
his fingers and pain in his elbow.  It was unclear if this 
was related to the elbow surgery during service.  It was 
noted that he continued to have pain in the cubital tunnel 
medially.  Of more immediate concern was the pain in the 
veteran's right shoulder that developed following the 
incident at work in December 2001.  Since then, the veteran 
reporting having soreness in the shoulder with additional 
pain and tingling into the forearm and down into the radial 
side of the hand.  The impression was cervical disk disease.  
In addition, the veteran's ulnar nerve and cubital tunnel 
were quite tender on the right side.  

A February 2002 private treatment record signed by Dr. Doute 
indicates magnetic resonance imaging (MRI) and X-rays 
revealed right C5-7 herniated nucleus pulposus with 
degenerative changes and right C6, C7 radiculopathy.  In 
addition, the veteran had right medial epicondylitis.  

The veteran underwent an anterior cervical discectomy and 
fusion at the C5-6 and C6-7 levels in June 2002.  In June 
2003, he underwent a posterior foraminotomy at the C5-6 and 
C6-7 levels.  

In October 2003, Dr. Murrey, a private physician with 
Carolina Orthopedic Specialists, provided a medical opinion 
for the veteran's employer's workers compensation carrier.  
Dr. Murrey stated that the veteran had a 2-year history of 
neck pain radiating into the right shoulder that 
intermittently went down the right arm and into the hand with 
numbness and tingling in the index, middle and right finger.  
The doctor recommended a C3-7 laminoplasty.  The doctor 
opined that the veteran's symptoms had been persistent since 
his original injury in 2001 and the doctor believed the 
veteran's current condition was related to this injury.  The 
workers compensation carrier authorized the surgery, which 
was performed in December 2003.

The report of the November 2003 VA examination indicates the 
veteran said that he hurt his neck in 1976 playing football 
and in 1982 in a bicycle accident.  He said both of these 
injuries improved and then he reinjured his neck while trying 
to breakup a fight in 2001.  He complained of cervical spine 
pain and radiation into the upper right extremity.  The 
diagnoses were cervical strain and status postoperative 
herniated disc times two with residuals.  The examiner opined 
that the 2001 injury was more significant and it was less 
likely than not that the veteran's current cervical spine 
condition was related to military service.

At the April 2004 hearing, the veteran testified that he 
injured his neck twice during service.  He said he had 
recurrent pain since service but was able to treat the pain 
with over the counter medication and rest.  He said the pain 
was manageable until the injury sustained while breaking up a 
fight.  He later said that the pain after service was 
primarily in his arm and shoulder.  

In an April 2004 letter, Dr. Niemeyer, a private physician 
with Carolina Orthopaedic & Sports Medicine Center, P.A., 
stated that it was possible that one or both of the injuries 
during service (the football injury and bike accident) "may 
have contributed" to the veteran's current cervical spine 
condition.

In a May 2004 letter, Dr. Murrey stated that the veteran was 
recently treated for cervical spondylosis with cord 
compression, and bilateral upper extremity nerve root 
compression.  The doctor said the most important causes were 
aging, genetics and tobacco smoking.  He said that while it 
was conceivable that trauma to the neck, including fractures, 
could exacerbate the condition; there was no evidence that 
the veteran sustained any true fractures during service.  He 
noted that both injuries sounded like soft tissue injuries 
and were unlikely to significantly contribute to the 
veteran's current condition.  The doctor stated that the 
veteran reported some numbness and tingling in his hand in 
1989, which conceivably could have been a very early episode 
of neurologic compression related to foraminal stenosis due 
to degenerative disc disease.  Given the limited records and 
testing, however, the doctor said that any relationship 
between the two would be speculative.

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
though, as explained below, there are legitimate reasons for 
accepting the VA examiner's opinion over the more speculative 
opinions of Drs. Niemeyer and Murrey.  
 
The Board finds the November 2003 VA examiner's reasoning and 
opinion to be very probative - especially because it involved 
a very detailed review and discussion of the relevant medical 
evidence contained in the claims file (c-file).  This opinion 
is well informed and based on an independent review of the 
entire record, in addition to a personal clinical evaluation.  
So it has the proper factual foundation for credibility and 
probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Dr. Niemeyer opined that the two injuries during service may 
have contributed to the veteran's current condition.  His 
opinion is only that an etiological link may be possible.  
The mere possibility of a nexus is not a sufficient basis to 
grant service connection.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (indicating that a doctor's opinion was 
too speculative when phrased in such equivocal language).  
And while an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).   Furthermore, Dr. Niemeyer does not provide 
the basis or rationale for his opinion.  

Dr. Murrey's opinion does not support that the two injuries 
during service contributed to the veteran's current cervical 
spine condition.  Dr. Murrey noted that the injuries appeared 
to be soft tissue injuries without evidence of fracture of 
significant trauma.   This is supported by the STRs, which 
show that the cervical strain resolved within a month of the 
football injury and that there was no complaint of neck pain 
after the bike injury.  Dr. Murrey believed the veteran's 
cervical spine condition was most likely caused by aging, 
genetics, and tobacco smoking.  The doctor, however, did say 
that the complaints of tingling and numbness in the upper 
right extremity in 1989 could have been a very early sign or 
symptom of degenerative disc disease.  The doctor clarified, 
however, that any such conclusion would be speculative, at 
best.  

The STRs show that the veteran's complaints of arm numbness 
and tingling began following surgery to remove loose bodies 
in the right elbow in August 1988.  He was also diagnosed 
with medial epicondylitis for which he is service-connected.  
Furthermore, the record does not show any complaint of neck 
or cervical spine pain following service until after the 
injury in 2001.  

These facts do not support Dr. Murrey's opinion that the 
complaints of arm numbness and tingling were possibly an 
initial sign of degenerative disc disease of the cervical 
spine.  Furthermore, in October 2003, Dr. Murrey more 
definitively said that he believed the veteran's current 
spine condition was related to the injury in 2001.   In sum, 
Dr. Murrey's May 2004 opinion is not supported by the factual 
evidence, contradicts his earlier statements, and is too 
speculative to assign probative weight.  

The claim for service connection for a cervical spine 
disability must be denied because the preponderance of the 
evidence is against the claim-meaning there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


